


THE CLOROX COMPANY
2005 STOCK INCENTIVE PLAN
PERFORMANCE SHARE AWARD AGREEMENT

NOTICE OF PERFORMANCE SHARE GRANT
The Clorox Company, a Delaware company (the “Company”), grants to the Grantee
named below, in accordance with the terms of The Clorox Company 2005 Stock
Incentive Plan (the “Plan”) and this performance share award agreement (the
“Agreement”), the following number of Performance Shares on the terms set forth
below:

GRANTEE:   (refer to UBS Financial Services Inc. (“UBS”) account for details)
TARGET AWARD: (refer to UBS account for details) PERFORMANCE PERIOD: July 1,
2015 through June 30, 2018 DATE OF GRANT:   SETTLEMENT DATE: Within 75 days
following the last day of the Performance Period, provided the Grantee has
remained in the employment or service of the Company or its Subsidiaries through
such date (except for a termination of employment or service due to death,
Disability or Retirement, as provided below)


AGREEMENT

1.        Grant of Performance Shares. The Company hereby grants to the Grantee
the Target Award set forth above, payment of which is dependent upon the
achievement of certain performance goals more fully described in Section 3 of
this Agreement. This Award is subject to the terms, definitions and provisions
of the Plan and this Agreement. All terms, provisions, and conditions applicable
to the Performance Shares set forth in the Plan and not set forth herein are
incorporated by reference. To the extent any provision hereof is inconsistent
with a provision of the Plan, the provisions of the Plan will govern. All
capitalized terms that are used in this Agreement and not otherwise defined
herein shall have the meanings ascribed to them in the Plan.   2. Nature and
Settlement of Award. The Performance Shares awarded pursuant to this Agreement
represent the opportunity to receive Shares of the Company and Dividend
Equivalents on such Shares (as described in Section 4 below). The Company shall
issue to the Participant one Share for each vested Performance Share (plus any
Dividend Equivalents accrued with respect to such vested Performance Shares),
rounded down to the nearest whole share, less any Shares withheld in accordance
with the provisions of Section 7 of this Agreement. Settlement shall occur on a
date chosen by the Committee, which date shall be within seventy-five (75) days
following the last day of the Performance Period, or any deferred settlement
date established pursuant to Section 6 of this Agreement, whichever is later
(the “Settlement Date”), and except as specifically provided in Section 5 of
this Agreement, provided the Grantee has remained in the employment or service
of the Company or its Subsidiaries through the Settlement Date. Although vested
within the meaning of Section 83 of the Internal Revenue Code since no
substantial risk of forfeiture exists at the Settlement Date, the Performance
Shares (and any associated Dividend Equivalents) will not be earned until the
Grantee has fulfilled all of the conditions precedent set forth in this
Agreement, including, but not limited to, the obligations set forth in Sections
9(b), 9(c), 9(d), 9(e) and Section 10, and the Grantee shall have no right to
retain the Shares or the value thereof upon vesting or settlement of the
Performance Shares until all such conditions precedent have been satisfied.

- 1 -

--------------------------------------------------------------------------------




3.        Determination of Number of Performance Shares Vested.   The number of
Performance Shares vested, if any, for the Performance Period shall be
determined in accordance with the following formula:  

# of Performance Shares = Payout Percentage x Target Award

     

The “Payout Percentage” is based on cumulative economic profit (“EP”),
calculated as described in the paragraph below, at the end of the Performance
Period, determined in accordance with the following table:


   FY16 – FY18 Payout                      Performance Period is FY16-FY18
Interim percentages to be interpolated


       Cumulative EP will be the sum of annual EP results over the Performance
Period. Annual EP is defined as Earnings Before Interest & Taxes (“EBIT”),
adjusted for non-cash restructuring charges, times one minus the tax rate, less
capital charge.   Notwithstanding the above, the EP levels in the preceding
table shall be adjusted, fairly and appropriately, in accordance with the Plan
and, as provided in this Agreement, to reflect accurately the direct and
measurable effect of the impact of each of the following events not otherwise
reflected in the determination of the initial EP levels (each, an “Event”)
including, without limitation, the financial statement impact on the Company on
account of the occurrence or potential occurrence of an Event: (1) the
acquisition or divestiture of a business, (2) a Change in Control, (3) U.S.
Federal changes in tax statutes or the addition or deletion of taxes to which
the Company or any Affiliated Company is subject, (4) force majeure (including
events known as “Acts of God”), (5) the adoption of new or revised accounting
pronouncements or changes to application of accounting pronouncements, and (6)
any extraordinary, unusual or non-recurring item not previously listed.
Notwithstanding the foregoing, an event listed in the preceding sentence shall
not qualify as an Event, and therefore no adjustment shall be made to the EP
levels, unless the impact of the occurrence or potential occurrence of such an
event listed in the preceding sentence exceeds $2 million in EP. The purpose of
any adjustments on account of the occurrence of an Event is to keep the
probability of achieving the EP levels the same as if the Event triggering such
adjustment had either not occurred or had not resulted in any financial
statement impact. The determination of any adjustments shall be based on the
Company’s accounting as set forth in its books and records (including business
projections) and/or in the annual budget and/or long range plan of the Company
pursuant to which the EP levels were originally established. The amount of any
such adjustment shall be approved by the Committee in its good faith
determination in accordance with the provisions of this paragraph. To the extent
applicable, the Committee shall condition the determination of the number of
Performance Shares vested under this Section 3 upon the satisfaction of the
adjusted EP levels. All Performance Shares that are not vested for the
Performance Period shall be forfeited as of the last day of the Performance
Period.   4. Dividend Equivalent Rights. No Dividend Equivalents shall be paid
to the Grantee prior to the settlement of the award. Rather, such Dividend
Equivalent payments will accrue and be notionally credited to the Grantee’s
Performance Share account and paid out at the Payout Percentage in the form of
additional Shares (the “Dividend Equivalent Shares”) upon settlement of the
award, as described in Section 2 above.   5. Termination of Continuous Service.
Except as otherwise provided below, if the Grantee’s employment or service with
the Company and its Subsidiaries is terminated for any reason prior to the
Settlement Date, all Performance Shares and Dividend Equivalents subject to this
Agreement shall be immediately forfeited.   a.        Termination due to Death
or Disability. If the Grantee’s termination of employment or service is due to
death or Disability, all Performance Shares and Dividend Equivalents shall
immediately vest and will be paid upon completion of the Performance Period
based on the level of performance achieved as of the end of such Performance
Period.

- 2 -

--------------------------------------------------------------------------------




b. Termination due to Retirement. If the Grantee’s termination of employment or
service is due to Retirement and is more than twelve (12) months from the Date
of Grant set forth in this Agreement, the Performance Shares shall vest on a pro
rata monthly basis, including full credit for partial months elapsed, and will
be paid upon completion of the Performance Period based on the level of
performance achieved as of the end of such Performance Period; provided,
however, that this provision shall not apply in the event the Grantee’s
employment or service is terminated for Cause. The amount of the vested Award
may be computed under the following formula: Target Award times (number of full
months elapsed in Performance Period divided by number of full months in
Performance Period) times percent performance level achieved as of the end of
the Performance Period. Dividend Equivalents accrued through the Grantee’s date
of termination due to Retirement shall be paid at the same time as the
settlement of the vested Performance Shares.   c.        Definition of
“Retirement.” For purposes of this Agreement, the term “Retirement” shall mean
termination of employment or service as an Employee after (1) twenty (20) or
more years of “vesting service,” which solely for purposes of this Agreement,
shall be calculated under Article III of The Clorox Company 401(k) Plan (the
“401(k) Plan”) entitled “Service” along with any other relevant provisions of
the 401(k) Plan necessary or desirable to give full effect thereto, or any
successor provisions, regardless of the status of the Grantee with respect to
the 401(k) Plan (“Vesting Service”), or (2) attaining age fifty-five with ten
(10) or more years of Vesting Service.   d. Definition of “Disability.” For
purposes of this Agreement, the Grantee’s employment shall be deemed to have
terminated due to the Grantee’s Disability if the Grantee is entitled to
long-term disability benefits under the Company’s long-term disability plan or
policy, as in effect on the date of termination of the Grantee’s employment.  
6.        Election to Defer Settlement. Prior to the commencement of the last
year of the Performance Period, the Grantee may elect to defer the settlement of
the Performance Shares from the last day of the Performance Period until a date
at least two years following such date, or until the Grantee’s later termination
of employment or service. If the Grantee makes such an election, it will become
irrevocable on the date of such election. If the Grantee makes such an election,
any Dividend Equivalents awarded with respect to such deferred Performance
Shares shall also be deferred under the same terms. If the Grantee makes such an
election, but a transaction occurs that subjects the Grantee’s Performance
Shares to Section 19 of the Plan prior to the settlement date, the Grantee’s
deferral election will terminate and the Grantee’s Performance Shares and
Dividend Equivalents will be settled as of the date of that transaction. The
Company may terminate any deferral hereunder if a change in law requires such
termination.   7. Taxes. Pursuant to Section 16 of the Plan, the Committee shall
have the power and the right to deduct or withhold, or require the Grantee to
remit to the Company, an amount sufficient to satisfy any applicable tax
withholding requirements applicable to this Award. The Committee may condition
the issuance of Shares upon the Grantee’s satisfaction of such withholding
obligations. The Grantee may elect to satisfy all or part of such withholding
requirement by tendering previously-owned Shares or by having the Company
withhold Shares having a Fair Market Value equal to the minimum statutory
withholding rate that could be imposed on the transaction (or such other rate
that will not result in a negative accounting impact) or in such other manner as
is acceptable to the Company. Such election shall be irrevocable, made in
writing, signed by the Grantee, and shall be subject to any restriction or
limitations that the Committee, in its sole discretion, deems appropriate.   8.
Transferability of Performance Shares. Performance Shares shall not be
transferable by the Grantee other than by will or by the laws of descent or
distribution. For avoidance of doubt, Shares issued to the Grantee in settlement
of Performance Shares pursuant to Section 2 of this Agreement shall not be
subject to any of the foregoing transferability restrictions.

- 3 -

--------------------------------------------------------------------------------




9.       Protection of Trade Secrets and Limitations on Retention.           a.
Definitions.          i.        “Affiliated Company” means any organization
controlling, controlled by or under common control with the Company.   ii.
“Confidential Information” means the Company’s technical or business or
personnel information not readily available to the public or generally known in
the trade, including inventions, developments, trade secrets and other
confidential information, knowledge, data and know-how of the Company or any
Affiliated Company, whether or not they originated with the Grantee, or
information which the Company or any Affiliated Company received from third
parties under an obligation of confidentiality.   iii. “Conflicting Product”
means any product, process, machine, or service of any person or organization,
other than the Company or any Affiliated Company, in existence or under
development that (1) resembles or competes with a product, process, machine, or
service upon or with which the Grantee shall have worked during the two years
prior to the Grantee’s termination of employment with the Company or any
Affiliated Company or (2) with respect to which during that period of time the
Grantee, as a result of his/her job performance and duties, shall have acquired
knowledge of Confidential Information, and whose use or marketability could be
enhanced by application to it of Confidential Information. For purposes of this
section, it shall be conclusively presumed that the Grantee has knowledge of
information to which s/he has been directly exposed through actual receipt or
review of memorandum or documents containing such information or through actual
attendance at meetings at which such information was discussed or disclosed.  
iv. “Conflicting Organization” means any person or organization that is engaged
in or about to become engaged in research on or development, production,
marketing or selling of a Conflicting Product.   b. Right to Retain Shares
Contingent on Protection of Confidential Information. In partial consideration
for the award of these Performance Shares, the Grantee agrees that at all times,
both during and after the term of the Grantee’s employment with the Company or
any Affiliated Company, to hold in the strictest confidence, and not to use
(except for the benefit of the Company at the Company’s direction) or disclose
(except for the benefit of the Company at the Company’s direction), regardless
of when disclosed to the Grantee, any and all Confidential Information of the
Company or any Affiliated Company. The Grantee understands that for purposes of
this Section 9(b), Confidential Information further includes, but is not limited
to, information pertaining to any aspect of the business of the Company or any
Affiliated Company which is either information not known (or known as a result
of a wrongful act of the Grantee or of others who were under confidentiality
obligations as to the item or items involved) by actual or potential competitors
of the Company or other third parties not under confidentiality obligations to
the Company. If, prior to the expiration of the Performance Period or at any
time within one (1) year after the Settlement Date, the Grantee discloses or
uses, or threatens to disclose or use, any Confidential Information other than
in the course of performing authorized services for the Company (or any
Affiliated Company), the Performance Shares, whether vested or not, will be
immediately forfeited and cancelled, and the Grantee shall immediately return to
the Company the Shares or the pre-tax income derived from any disposition of the
Shares.

- 4 -

--------------------------------------------------------------------------------




c. No Interference with Customers or Suppliers. In partial consideration for the
award of these Performance Shares, in order to forestall the disclosure or use
of Confidential Information as well as to deter the Grantee’s intentional
interference with the contractual relations of the Company or any Affiliated
Company, the Grantee’s intentional interference with prospective economic
advantage of the Company or any Affiliated Company and to promote fair
competition, the Grantee agrees that the Grantee’s right to the Shares upon
settlement of the Performance Shares is contingent upon the Grantee refraining,
for a period of one (1) year after the date of settlement of the Performance
Shares, for himself/herself or any third party, directly or indirectly, from
using Confidential Information to (1) divert or attempt to divert from the
Company (or any Affiliated Company) any business of any kind in which it is
engaged, or (2) intentionally solicit its customers with which it has a
contractual relationship as to Conflicting Products, or to interfere with the
contractual relationship with any of its suppliers or customers (collectively,
“Interfere”). If, during the term of the Performance Period or at any time
within one (1) year after the Settlement Date, the Grantee breaches his/her
obligation not to Interfere, the Grantee’s right to the Shares upon settlement
of the Performance Shares shall not have been earned and the Performance Shares,
whether vested or not, will be immediately cancelled, and the Grantee shall
immediately return to the Company the Shares or the pre-tax income derived from
any disposition of the Shares. For avoidance of doubt, the term “Interfere”
shall not include any advertisement of Conflicting Products through the use of
media intended to reach a broad public audience (such as television, cable or
radio broadcasts, or newspapers or magazines) or the broad distribution of
coupons through the use of direct mail or through independent retail outlets.
THE GRANTEE UNDERSTANDS THAT THIS PARAGRAPH IS NOT INTENDED TO AND DOES NOT
PROHIBIT THE CONDUCT DESCRIBED, BUT PROVIDES FOR THE CANCELLATION OF THE
PERFORMANCE SHARES AND A RETURN TO THE COMPANY OF THE SHARES OR THE GROSS
TAXABLE PROCEEDS OF THE SHARES IF THE GRANTEE SHOULD CHOOSE TO VIOLATE THIS “NO
INTERFERENCE WITH CUSTOMERS OR SUPPLIERS” PROVISION DURING THE TERM OF THE
PERFORMANCE PERIOD OR WITHIN ONE (1) YEAR AFTER THE SETTLEMENT DATE.          
d.        No Solicitation of Employees. In partial consideration for the award
of these Performance Shares, in order to forestall the disclosure or use of
Confidential Information, as well as to deter the Grantee’s intentional
interference with the contractual relations of the Company or any Affiliated
Company, the Grantee’s intentional interference with prospective economic
advantage of the Company or any Affiliated Company, and to promote fair
competition, the Grantee agrees that the Grantee’s right to the Shares upon
settlement of the Performance Shares is contingent upon the Grantee refraining,
for a period of one (1) year after the date of settlement of the Performance
Shares, for himself/herself or any third party, directly or indirectly, from
soliciting for employment any person employed by the Company, or by any
Affiliated Company, during the period of the solicited person’s employment and
for a period of one (1) year after the termination of the solicited person’s
employment with the Company or any Affiliated Company (collectively “Solicit”).
If, during the term of the Performance Period or at any time within one (1) year
after the Settlement Date, the Grantee breaches his/her obligation not to
Solicit, the Grantee’s right to the Shares upon settlement of the Performance
Shares shall not have been earned and the Performance Shares, whether vested or
not, will be immediately cancelled, and the Grantee shall immediately return to
the Company the Shares or the pre-tax income derived from any disposition of the
Shares. THE GRANTEE UNDERSTANDS THAT THIS PARAGRAPH IS NOT INTENDED TO AND DOES
NOT PROHIBIT THE CONDUCT DESCRIBED, BUT PROVIDES FOR THE CANCELLATION OF THE
PERFORMANCE SHARES AND A RETURN TO THE COMPANY OF THE SHARES OR THE GROSS
TAXABLE PROCEEDS OF THE SHARES IF THE GRANTEE SHOULD CHOOSE TO VIOLATE THIS
NON-SOLICITATION OF EMPLOYEES PROVISION DURING THE TERM OF THE PERFORMANCE
PERIOD OR WITHIN ONE (1) YEAR AFTER THE SETTLEMENT DATE.   e. Injunctive and
Other Available Relief. By acceptance of these Performance Shares, the Grantee
acknowledges that, if the Grantee were to breach or threaten to breach his/her
obligation hereunder not to Interfere or Solicit or not to disclose or use any
Confidential Information other than in the course of performing authorized
services for the Company (or any Affiliated Company), the harm caused to the
Company by such breach or threatened breach would be, by its nature, irreparable
because, among other things, damages would be significant and the monetary harm
that would ensue would not be able to be readily proven, and that the Company
would be entitled to injunctive and other appropriate relief to prevent
threatened or continued breach and to such other remedies as may be available at
law or in equity. To the extent not prohibited by law, any cancellation of the
Performance Shares pursuant to any of Sections 9(b) through 9(d) above shall not
restrict, abridge or otherwise limit in any fashion the types and scope of
injunctive and other available relief to the Company. Notwithstanding any
provision of this Agreement to the contrary, nothing under this Agreement shall
limit, abridge, modify or otherwise restrict the Company (or any Affiliated
Company) from pursuing any or all legal, equitable or other appropriate remedies
to which the Company may be entitled under any other agreement with the Grantee,
any other plan, program, policy or arrangement of the Company (or any Affiliated
Company) under which the Grantee is covered or participates, or any applicable
law, all to the fullest extent not prohibited under applicable law.

- 5 -

--------------------------------------------------------------------------------




f.        Permitted Reporting and Disclosure. Notwithstanding any language in
this Agreement to the contrary, nothing in this Agreement prohibits Grantee from
reporting possible violations of federal law or regulation to any governmental
agency or governmental entity, or making other disclosures that are protected
under federal law or regulation; provided, that, in each case such
communications and disclosures are consistent with applicable law.
Notwithstanding the foregoing, under no circumstance is Grantee authorized to
disclose any information covered by the Company’s attorney-client privilege or
attorney work product or the Company’s trade secrets without prior written
consent of the Company’s General Counsel. Any reporting or disclosure permitted
under this Section 9(f) shall not result in the cancellation of Performance
Shares.   10.        Right to Retain Shares Contingent on Continuing
Non-Conflicting Employment. In partial consideration for the award of these
Performance Shares, in order to forestall the disclosure or use of Confidential
Information, as well as to deter the Grantee’s intentional interference with the
contractual relations of the Company or any Affiliated Company, the Grantee’s
intentional interference with prospective economic advantage of the Company or
any Affiliated Company, and to promote fair competition, the Grantee agrees that
the Grantee’s right to the Shares upon settlement of the Performance Shares is
contingent upon the Grantee refraining, during the term of the Performance
Period and for a period of one (1) year after the Settlement Date, from
rendering services, directly or indirectly, as director, officer, employee,
agent, consultant or otherwise, to any Conflicting Organization except a
Conflicting Organization whose business is diversified and that, as to that part
of its business to which the Grantee renders services, is not a Conflicting
Organization, provided that the Company shall receive separate written
assurances satisfactory to the Company from the Grantee and the Conflicting
Organization that the Grantee shall not render services during such period with
respect to a Conflicting Product. If, prior to the expiration of the Performance
Period or at any time within one (1) year after the Settlement Date, the Grantee
shall render services to any Conflicting Organization other than as expressly
permitted herein, the Grantee’s right to the Shares upon settlement of the
Performance Shares shall not have been earned and the Performance Shares,
whether vested or not, will be immediately cancelled, and the Grantee shall
immediately return to the Company the Shares or the pre-tax income derived from
any disposition of the Shares. THE GRANTEE UNDERSTANDS THAT THIS PARAGRAPH IS
NOT INTENDED TO AND DOES NOT PROHIBIT THE GRANTEE FROM RENDERING SERVICES TO A
CONFLICTING ORGANIZATION, BUT PROVIDES FOR THE CANCELLATION OF THE PERFORMANCE
SHARES AND A RETURN TO THE COMPANY OF THE SHARES OR THE GROSS TAXABLE PROCEEDS
OF THE SHARES IF THE GRANTEE SHOULD CHOOSE TO RENDER SUCH SERVICES DURING THE
TERM OF THE PERFORMANCE PERIOD OR WITHIN ONE (1) YEAR AFTER THE SETTLEMENT DATE.
  11. Repayment Obligation. In the event that (1) the Company issues a
restatement of financial results to correct a material error and (2) the
Committee determines, in good faith, that the Grantee’s fraud or willful
misconduct was a significant contributing factor to the need to issue such
restatement and (3) some or all of the Performance Shares that were granted
and/or vested prior to such restatement would not have been granted and/or
vested, as applicable, based upon the restated financial results, the Grantee
shall immediately return to the Company the Performance Shares or any Shares or
the pre-tax income derived from any disposition of the Shares previously
received in settlement of the Performance Shares that would not have been
granted and/or vested based upon the restated financial results (the “Repayment
Obligation”). The Company shall be able to enforce the Repayment Obligation by
all legal means available, including, without limitation, by withholding such
amount from other sums owed by the Company to the Grantee.   12. Miscellaneous
Provisions.   a. Rights as a Stockholder. Neither the Grantee nor the Grantee’s
transferee or representative shall have any rights as a stockholder with respect
to any Shares subject to this Award until the Performance Shares have been
settled and Share certificates have been issued to the Grantee, transferee or
representative, as the case may be.   b. Choice of Law, Exclusive Jurisdiction
and Venue. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware, excluding any conflicts or choice of
law rule or principle that might otherwise refer construction or interpretation
of this Agreement to the substantive law of another jurisdiction. The courts of
the State of Delaware shall have exclusive jurisdiction over any disputes or
other proceedings relating to this Agreement, and venue shall reside with the
courts in New Castle County, Delaware, including if jurisdiction shall so
permit, the U.S. District Court for the District of Delaware. Accordingly, the
Grantee agrees that any claim of any type relating to this Agreement must be
brought and maintained in the appropriate court located in New Castle County,
Delaware, including if jurisdiction will so permit, in the U.S. District Court
for the State of Delaware. The Grantee hereby consents to the jurisdiction over
the Grantee of any such courts and waives all objections based on venue or
inconvenient forum.

- 6 -

--------------------------------------------------------------------------------




        c.        Modification or Amendment. This Agreement may be modified or
amended by the Board or the Committee at any time; provided, however, no
modification or amendment to this Agreement shall be made which would materially
and adversely affect the rights of the Grantee, without such Grantee’s written
consent.     d. Severability. In the event any provision of this Agreement shall
be held illegal or invalid for any reason, the illegality or invalidity shall
not affect the remaining provisions of this Agreement, and this Agreement shall
be construed and enforced to reflect the intent of the parties to the fullest
extent not prohibited by law, and in the event that such provision is not able
to be so construed and enforced, then this Agreement shall be construed and
enforced as if such illegal or invalid provision had not been included. In
amplification of the preceding sentence, in the event that the time period or
scope of any provision is declared by a court or arbitrator of competent
jurisdiction to exceed the maximum time period or scope that such court or
arbitrator deems enforceable, then such court or arbitrator shall have the power
to reduce the time period or scope to the maximum time period or scope permitted
by law.   e. References to Plan. All references to the Plan shall be deemed
references to the Plan as may be amended.   f. Headings. The captions used in
this Agreement are inserted for convenience and shall not be deemed a part of
this Agreement for construction or interpretation.   g. Interpretation. Any
dispute regarding the interpretation of this Agreement shall be submitted by the
Grantee or by the Company forthwith to the Board or the Committee, which shall
review such dispute at its next regular meeting. The resolution of such dispute
by the Board or the Committee shall be final and binding on all persons. It is
the intention of the Company and the Grantee to make the promises contained in
this Agreement reasonable and binding only to the extent that it may be lawfully
done under existing applicable laws. This Agreement and the Plan constitute the
entire and exclusive agreement between the Grantee and the Company, and it
supersedes all prior agreements or understandings, whether written or oral, with
respect to the grant of Performance Shares set forth in this Agreement.   h.
Section 409A Compliance. To the extent applicable, it is intended that the Plan
and this Agreement comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and any related regulations or
other guidance promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service (“Section 409A”). Any provision
of the Plan or this Agreement that would cause this Award to fail to satisfy
Section 409A shall have no force or effect until amended to comply with Section
409A, which amendment may be retroactive to the extent permitted by Section
409A.   Notwithstanding any provision of the Plan to the contrary, if the
Grantee is a “specified employee” (as defined in Section 1.409A-1(i) of the
Treasury Department Regulations) at the time of the Grantee’s “separation from
service” (as defined in Section 1.409A-1(h) of the Treasury Department
Regulations), and a payment to the Grantee under this Agreement is subject to
Section 409A and is being made to the Grantee on account of the Grantee’s
separation from service, then to the extent not paid on or before March 15 of
the calendar year following the calendar year in which the separation from
service occurred, such payment shall be delayed until the earlier of the date
which is six (6) months after the date of the Grantee’s separation from service
or the date of death of the Grantee. Any payments that were scheduled to be paid
during the six (6) month period following the Grantee’s separation from service,
but which were delayed pursuant to this Section 12(h), shall be paid without
interest on, or as soon as administratively practicable after, the first day
following the six (6) month anniversary of the Grantee’s separation from service
(or, if earlier, the date of the Grantee’s death). Any payments that were
originally scheduled to be paid following the six (6) months after the Grantee’s
separation from service shall continue to be paid in accordance with their
predetermined schedule.

- 7 -

--------------------------------------------------------------------------------




        i.        Agreement with Terms. Receipt of any benefits under this
Agreement by the Grantee shall constitute the Grantee’s acceptance of and
agreement with all of the provisions of this Agreement and of the Plan that are
applicable to this Agreement, and the Company shall administer this Agreement
accordingly.


THE CLOROX COMPANY   /s/ Benno Dorer   By: Benno Dorer Its: Chief Executive
Officer


THE GRANTEE ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT IS A UNILATERAL CONTRACT
AND THAT THE GRANTEE’S RIGHT TO THE SHARES PURSUANT TO THIS AGREEMENT IS
ACCEPTED AND EARNED ONLY BY CONTINUING EMPLOYMENT AT THE WILL OF THE COMPANY
(NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OR ACQUIRING
SHARES HEREUNDER) AND BY ACHIEVEMENT OF THE PERFORMANCE CRITERIA AND BY
COMPLIANCE WITH THE GRANTEE’S VARIOUS OBLIGATIONS UNDER THIS AGREEMENT. THE
GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT, NOR IN
THE PLAN, SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION
OF EMPLOYMENT BY THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH THE
GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE GRANTEE’S EMPLOYMENT AT
ANY TIME, FOR ANY REASON OR NO REASON, WITH OR WITHOUT CAUSE, AND WITH OR
WITHOUT ADVANCE NOTICE EXCEPT AS MAY BE REQUIRED BY APPLICABLE LAW.

The Grantee acknowledges that a copy of the Plan, Plan Information and the
Company’s Annual Report and Proxy Statement (the “Prospectus Information”) are
available for viewing on the Company’s Clorox web site at
http://CLOROXWEB.clorox.com/hr/stock. The Grantee hereby consents to receive the
Prospectus Information electronically or, in the alternative, to contact the HR
Service Center at 1-800-709-7095 to request a paper copy of the Prospectus
Information. The Grantee represents that s/he is familiar with the terms and
provisions thereof, and hereby accepts this Agreement subject to all of the
terms and provisions thereof. The Grantee has reviewed the Plan and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of the Agreement. The Grantee acknowledges and hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under the Plan or this Agreement. The Grantee further
agrees to notify the Company upon any change in the residence address indicated
below.

Dated:        Signed:     Grantee       Residence Address:                


- 8 -

--------------------------------------------------------------------------------